—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered *209July 5, 1995, convicting defendant, upon his guilty plea, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Given the information provided to defendant’s attorney about the basis for the arrest, the court properly determined that defendant’s omnibus motion failed to raise any issue that would warrant a Dunaway hearing (see, People v Mendoza, 82 NY2d 415). Concur—Sullivan, J. P., Nardelli, Williams and Tom, JJ.